Citation Nr: 1803913	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-19 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for anxiety disorder. 

2. Entitlement to service connection for dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion	


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.C., Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1990 to January 1993 in the Navy.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2010 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.

In June 2017, the Veteran was afforded a videoconference hearing before the undersigned. A copy of the hearing transcript has been associated with the record.

The Board notes that at the June 2017 hearing, the Veteran withdrew four issues which had been on appeal. These include: entitlement to service connection for tonsillectomy, for urinary incontinence, for migraines and for sleep apnea.

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's symptoms of anxiety are manifestations of her service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Service connection for anxiety as part and parcel of service-connected posttraumatic stress disorder with depressive features is warranted. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

There is no indication in this record of a failure to notify with regard to the Veteran's claim of service connection for anxiety. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records, as well as reports of VA examinations conducted in November 2015, May 2016, December 2016, and July 2017. The Veteran was afforded an opportunity to seek and associate relevant evidence in support of her claim. VA's duty to assist in procuring all relevant records has been fulfilled. 


Legal Criteria & Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. See 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Caluza v. Brown, 7 Vet. App. 498 (1995). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

The Veteran is seeking service connection for anxiety. Through her representative, the Veteran has conveyed that she wishes her anxiety symptoms to be "implemented" and considered along with her service-connected PTSD. See June 2017 Hearing. The issue of entitlement to service connection for anxiety was addressed in a May 2015 Statement of the Case, after a November 2010 rating decision denied the claim. The claim was denied as there was no evidence linking the Veteran's anxiety to her hysterectomy, though it was acknowledged that there was evidence of treatment for anxiety in the Veteran's medical record. In June 2015, the Veteran filed a claim for entitlement to service connection for PTSD, and in a January 2016 rating decision, service connection was granted for PTSD with depressive features. In a January 2017 rating decision, the Veteran's disability rating was increased to 70 percent, effective September 2016, for her service-connected PTSD, which was characterized as PTSD with depressive features (also claimed as insomnia, anxiety, sleep terror disorder).

Relevant medical evidence of record consists of the Veteran's service treatment records, records of treatment with VA, and private treatment records. Also of record are the Veteran's VA medical examinations conducted in November 2015, May 2016, December 2016 and July 2017.

Relevant service treatment records document that, at the Veteran's January 1993 separation examination and report of medical history, the Veteran had a normal psychiatric clinical evaluation and she reported no trouble sleeping, no depression or excessive worry, no loss of memory or amnesia, and no nervous troubles of any sort. Furthermore, the Veteran's service treatment records reflect no treatment or evaluation for any psychiatric complaint, including anxiety.

The Veteran's post-service treatment records from the Birmingham VAMC reflect initial complaints of mild anxiety related to her other medical issues in a June 1999 psychological consultation. The Veteran did not report any significant problems of a psychological nature and it was deemed she was not in need of a referral to mental health services.

In April 2010, the Veteran reported in a VA geriatric visit that she had anxiety issues, and pointed to an urge-related incontinence accident after an emotionally charged interaction with a family member. She indicated she would discuss her anxiety with a primary care doctor. In March 2010, the Veteran returned reporting anxiety about the possibility of having an incontinent episode during an upcoming trip with her family to Florida. Relaxation techniques were discussed. Again in February 2010, the Veteran reported anxiety and panic attacks for fear of incontinent accidents. In March 2011, the Veteran consulted with VA mental health for adjustment issues due to her anxiety about having an "accident" related to her incontinence.

In November 2015, the Veteran was afforded a VA examination to assess the nature and etiology of her PTSD. She was diagnosed with PTSD with depressive features, and it was noted by the examiner, who reviewed the entire claims file, that the Veteran did not have more than one mental disorder. The examiner did however discuss the Veteran's history of anxiety, and noted anxiety as a symptom which applies to the Veteran's diagnosed PTSD. Specifically, the Veteran reported chronic anxiety, stating she feels she has to be in control over everything, that she can have panic attacks when feeling out of control, and that panic attacks occur once a week. As to the history of her anxiety, it was reported that since January 2011, the Veteran was diagnosed with adjustment disorder with anxiety and depressed mood. Her stressors at the time were urinary incontinence, her husband's infidelity and resulting separation, and her son's expulsion from school. However, it was also noted by the examiner that the Veteran's diagnosis of PTSD did not appear in the record until July 2015, and that the Veteran indicated it took her a long time to disclose her military sexual trauma (MST) which caused her PTSD.

From November 2015 to March 2016, the Veteran made multiple mental health visits to the Birmingham VAMC. The complaints and assessments were generally the same. The Veteran complained of anxiety, and reported going through a divorce. She described nightmares regarding her MST. In a January 2016 consult, the Veteran refused to discuss her MST with the provider, because she wanted to discuss it with another provider first. In all treatment sessions where anxiety was the Veteran's primary complaint within the aforementioned time, the Veteran did not receive a separate diagnosis of anxiety, but rather, a confirmed diagnosis of PTSD with depression.

In May 2016, the Veteran was afforded another VA examination. The examination is shown to have been based on a review of the entire claims file. Her diagnosis of PTSD with depressive features was confirmed, and the examiner indicated that there was not more than one diagnosed mental disorder.  One of the symptoms noted to actively apply to her diagnosis was anxiety. The examiner observed that her manner was cooperative but distressed, and that she stated she had significant anxiety waiting in the airport TSA line.

In December 2016, the Veteran underwent another VA examination for her PTSD. Her diagnosis of PTSD with depressive features was again confirmed, and the examiner indicated that there was not more than one diagnosed mental disorder.  Again, one of the symptoms noted to actively apply to her diagnosis was anxiety. The Veteran expressed that she understands she needs to be more social, but the thought of being social gives her anxiety. She reported feeling anxious all the time, and endorsed frequent apprehension. She also reported having panic attacks randomly, including more often at work. She stated her panic attacks occur four or five times a week, and she locks herself in the bathroom until they go away. When home, she checks her door locks repeatedly.  When discussing her PTSD, the Veteran stated that while she enjoys shopping and traveling, she experiences anxiety in crowded settings and tries to avoid having people positioned behind her, especially men.

In January and March 2017, the Veteran attended mental health treatment at the Birmingham VAMC. She reported anxiety, stress and irritability. Mental status examinations revealed moderate psychological distress. Her diagnoses confirmed PTSD and depression. There were no separate diagnoses of anxiety. 

In July 2017, the Veteran had her most recent VA examination addressing her service-connected PTSD with depressive features. The Veteran's diagnoses were noted as PTSD with depressive features, female sexual arousal disorder, and mixed narcissistic and borderline personality disorder. However, the examiner indicated that it was possible to differentiate the symptoms attributable to each diagnosis. Indeed, the examiner listed the symptomatology attributable to the Veteran's PTSD with depressive features. Related symptoms included a negative emotional state defined by depression, anxiety and panic. The examiner remarked that there is no change in the Veteran's PTSD diagnosis, that no additional diagnoses have been rendered, and that no additional conditions were found which are directly due to or related to the service-connected diagnosis. The examiner specified that while symptoms have worsened, the diagnosis of PTSD with depressive features, to include insomnia, female sexual arousal disorder, sleep terror disorder, narcissistic personality disorder, borderline personality disorder and anxiety, remains unchanged. 

The Board takes note of the Veteran's June 2017 hearing before the undersigned. Through her representative, the Veteran asked whether her anxiety features could be implemented with her already service-connected PTSD. When asked what it whether there was a particular incident or series of incidences which caused her current anxiety, after expressing difficulty with talking about the subject, the Veteran stated clearly that her commander raped her when she was on active duty, and that is where her anxiety stems from. The Veteran further testified that her anxiety never seems to stop, and that different things in her environment can trigger it. She also testified that she has had her anxiety symptoms ever since her time in service, and her family noticed something different when she returned home. See June 2017 hearing transcript.

In this case, the competent medical evidence of record as well as the Veteran's lay statements are consistent throughout. The Veteran does in fact experience anxiety symptoms. However, there is absent from the record competent medical evidence assigning the Veteran a separate, independent diagnosis of anxiety. Rather, the medical opinions linking the Veteran's anxiety to service are those such as the  November 2015, May 2016, December 2016, and July 2017 VA examiners who linked the Veteran's complaints of anxiety to her service-connected posttraumatic stress disorder. In fact, the Veteran's own lay testimony attributes her anxiety symptoms to the same stressor of MST which was the cause of her current PTSD.

The Veteran is competent to provide testimony concerning factual matters of which she has first-hand knowledge (i.e., experiencing panic attacks or other symptoms either in service or after service). See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). However, she is not competent to say that any such symptoms experienced in service were of a chronic nature to which any current disability is attributable.

Given the state of the record as outlined above, the Board concludes that the medical evidence of record does not show that the Veteran's claimed symptoms of anxiety are manifestations of a separate underlying disability. In reaching this conclusion, the Board finds compelling the fact that the latest July 2017 VA examiner specifically did not assign the Veteran with any separate diagnosis or etiology for anxiety, but rather, expressly listed anxiety as a direct symptom of PTSD. Additionally, based on the statements of the Veteran and her representative, the Board concludes that the medical evidence of record supports a conclusion that the Veteran's anxiety is a likely symptom of PTSD, a disability for which the Veteran has been granted service connection.

Therefore, given the likelihood that anxiety is part of, or symptomatic of, her already service-connected PTSD, it should be recognized as such.

In this case, when weighing the evidence of record, the Board finds the medical opinions of the VA examiners probative on the question of the Veteran's anxiety symptoms. Specifically, the Board looks to the November 2015, May 2016, December 2016, and July 2017 VA examiners' reports linking the Veteran's symptoms of anxiety to her service-connected PTSD, and the absence of a separate independent diagnosis of anxiety. In so finding, the Board reiterates that the VA examiners' opinions were based on a review of the Veteran's reported history and a clinical evaluation, including testing, as well as a review of the claims file.

For all the foregoing reasons, the appeal is granted. The symptoms manifested by anxiety are as likely as not part and parcel of the Veteran's service-connected PTSD.


ORDER

Entitlement to service connection for anxiety is granted insofar as it is part and parcel to the Veteran's already service-connected PTSD.


REMAND

Unfortunately, a remand is required regarding the Veteran's claimed dermatitis. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.

The Veteran asserts that her skin disorder had an onset during service, and is causally or etiologically due to exposure to chemicals that occurred during service.

While the Veteran's service treatment records reflect treatment only for an abdominal scar, the record contains evidence which the Board finds to be credible.

In July 2014, the Veteran presented for an initial post-service consultation for a skin condition to the Birmingham VAMC. The Veteran reported having had skin problems ever since she was in the Navy in 1990, attributing her skin condition to the use of aircraft cleaning agents. Photographs of the affected areas were obtained and reviewed. 

An evaluation in July 2014 showed a diagnosis of psoriasis-like dermatitis with dry skin changes. The location of the skin disorder was noted as the bilateral hands, bilateral elbows and bilateral heels. Symptoms were identified as bleeding, itching, dryness and cracking of the skin. 

The Veteran testified in June 2017 before the undersigned that while in service, she was tasked with washing aircraft using sodium sulfide shampoo. She further testified that her skin immediately began to itch and peel. While the Veteran admits she was never hospitalized for her skin condition, she indicated, as confirmed by the record, that she was diagnosed via teledermatology at VA. Furthermore, she testified that while she wore protective gear in service, gloves would often have holes in them, and the chemical seeped through inadequate clothing and onto the skin. 

The Board also notes that a review of the medical record shows the Veteran received treatment for dermatologic complaints including dermatitis in February 1997, only four years after separation from service. 

The Board notes that to date, the Veteran has not yet been afforded a VA examination for her claimed skin disorder. On remand, the Veteran should be afforded a VA examination and a medical opinion must be obtained.

Finally, the Veteran's electronic claims file does not contain evidence of a VCAA letter sent to the Veteran in regard to her claim of service connection for a skin disorder. Thus, on remand, the RO must send the Veteran a corrective VCAA letter regarding her claim for service connection for a skin disorder.


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA letter with regard to her claim of entitlement to service connection for a skin condition and afford adequate time for a response.

2. Take appropriate action to develop evidence, including associate with the claims file any outstanding VA and private treatment records, including those identified by the Veteran.

3. Once the above is complete, schedule the Veteran for a VA examination for a skin disorder. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must provide a diagnosis for all current skin disorders found to be present during the appeal period. For each diagnosed skin disorder, the examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the skin disorder had an onset during service, or is causally or etiologically due to service, to include exposure to chemicals during service.

The examiner must specifically address the Veteran's February 1997 dermatology treatment, the July 2014 VA treatment records, and the June 2017 hearing testimony in which the Veteran credibly reported an in-service onset of skin symptoms and continuity of symptoms thereafter.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing the above, and undertaking any additional development deemed necessary, readjudicate the claim on appeal. If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, return the case to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


